Case: 1:19-cv-00968-DRC-KLL Doc #: 19 Filed: 02/12/21 Page: 1 of 2 PAGEID #: 265




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

ALICIA A. EPPS,

             Plaintiff,
                                             Case No. 1:19-cv-968
       v.                                    JUDGE DOUGLAS R. COLE
                                             Magistrate Judge Karen Litkovitz
CARL LINDER, III, et al.,

             Defendants.

                                      ORDER

      This cause comes before the Court on the Magistrate Judge’s January 21, 2021

Report and Recommendation (“R&R”) (Doc. 15) and Alicia A. Epps’s Objection

(Doc. 17) to that R&R. The Magistrate Judge recommends that the Court DENY

Epps’s Motion for Leave to Appeal In Forma Pauperis (Doc. 14). The Court agrees

with the Magistrate Judge and so ADOPTS the R&R (Doc. 15), OVERRULES the

Objection (Doc. 17) and DENIES Epps’s Motion for Leave to Appeal In Forma

Pauperis (Doc. 14).

      As the Magistrate Judge notes, on December 22, 2020, the Court adopted an

earlier R&R (Doc. 9) by the Magistrate Judge recommending that the Court deny

various motions that Epps had filed. (See Opinion & Order, Doc. 12). In that same

Order, the Court certified that any appeal from the Order would not be taken in good

faith within the meaning of 28 U.S.C. § 1915(a)(3), and thus Epps could not take such

an appeal in forma pauperis. Despite this certification, Epps nonetheless moved

before the Magistrate Judge to allow her to appeal in forma pauperis from the Court’s
Case: 1:19-cv-00968-DRC-KLL Doc #: 19 Filed: 02/12/21 Page: 2 of 2 PAGEID #: 266




December 22, 2020 Order (Doc. 14). Her motion consisted almost exclusively of

information relevant to her financial eligibility for that status. The motion did not in

any way address the Court’s earlier decision certifying that, as a substantive matter,

any appeal from the December 22, 2020 Order would not be taken in good faith.

      The Magistrate Judge entered an R&R recommending denial of Epps’s request.

(Doc. 17). Epps’s Objection to that R&R likewise fails to address the Court’s

certification as to good faith. (See Doc. 17). Rather, the Objection merely states some

of the procedural rules that apply to in forma pauperis motions generally.

      Because Epps has not presented any argument that the Court’s earlier decision

on this issue was incorrect, the Court abides by its earlier decision. Accordingly, the

Court ADOPTS the R&R (Doc. 15), OVERRULES the Objection (Doc. 17), and

DENIES Epps’s Motion for Leave to Appeal In Forma Pauperis (Doc. 14).

      SO ORDERED.

February 12, 2021
DATE                                           DOUGLAS R. COLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
